Case 4:20-cv-40143 Document 1-3 Filed 11/13/20 Page 1 of 2

COMMONWEALTH OF MASSACHUSETTS

 

WORCESTER, ss. SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURTS
CIVIL ACTION NO.: 2085CV01080
RPAI WORCESTER LINCOLN
PLAZA, L.L.C.,
Plaintiff,

v.
DICK’S SPORTING GOODS, INC.,

Defendant.

Newmar! Se! Set” ome” Smet” me” me” ome” Somme” Seer”

 

NOTICE OF FILING OF NOTICE OF REMOVAL

To: The Honorable Justices of the Superior Court, Worcester County, Commonwealth of
Massachusetts, and All Parties by and Through Their Attorneys of Record:

PLEASE TAKE NOTICE that on November 13, 2020, Defendant Dick’s Sporting
Goods, Inc., filed a Notice of Removal of this action in the United States District Court for the
District of Massachusetts. A true copy of the Notice of Removal so filed is attached hereto as
Exhibit A.

The State Court shall proceed no further.
Case 4:20-cv-40143 Document 1-3 Filed 11/13/20 Page 2 of 2

Dated: November 13, 2020

Respectfully submitted,

DICK’S SPORTING GOODS, INC.

By sts attorneys,

 

Zo”. oe

Russell Beck, BBO No. 561031
rbeck@beckreed.com

Stephen D. Riden, BBO No. 644451
sriden@beckreed.com

Hannah T. Joseph, BBO No. 688132
hjoseph@beckreed.com

BECK REED RIDEN LLP

155 Federal Street, Suite 1302

Boston, Massachusetts 02110

Phone: (617) 500-8660

Fax: (617) 500-8665

CERTIFICATE OF SERVIC

i hereby certify thet a true copy of tha shove Gociment

\ wea served upon the eternay ef spears Sr cae hee
ane eS utes 2

 
